Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on November 26, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1–10 and 12–15 are now amended.
New claims 16–20 are now added.
Claims 1–20 are pending in the application. 
Claims 16, 17, 19, and 20 are allowed.
RESPONSE TO ARGUMENTS
The rejection of claims 5 and 10 under 35 U.S.C. § 112 is withdrawn in response to the Applicant’s amendment resolving the scope of those claims.
Claims 1–15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0230362 A1 (“Wang”) in view of U.S. Patent Application Publication No. 2017/0032168 A1 (“Kim”). The Applicant’s implicit traversal of this rejection has been considered, but is not persuasive.
Specifically the Examiner respectfully disagrees with the Applicant’s arguments that Kim fails to cure any deficiencies from Wang, and disagrees that Wang is deficient with respect to the following:
Wang fails to disclose identify a first success rate, at which authentication is successful with biometric information to be obtained via the first biometric recognition method, and a second success rate, at which authentica
(Response 9–10).
Wang at least teaches all of the foregoing except for the guide information, because when Wang determines a target authentication manner based on the success rates of available authentication manners, Wang explicitly discloses that “the target authentication manner may be one authentication manner, or may be multiple authentication manners. This embodiment of the present invention is described by using a case in which the target authentication manner is one authentication manner, but . . . a case in which the target authentication manner is any other quantity of authentication manners is applicable to this embodiment of the present invention.” Wang ¶ 158.
While the Examiner agrees that Wang does not explicitly disclose the guide information, the Examiner respectfully disagrees that Kim fails to cure this deficiency. To the contrary, Kim teaches that, while performing a biometric authentication process, a “display unit 14 may output predetermined guide information until a contact area or a degree of proximity sensed by a proximity sensor provided on the biometric information acquisition unit 123 satisfies predetermined condition information. That is, the display unit 14 may output guide information guiding the biometric information sensor to acquire biometric information until the predetermined condition information is satisfied. In this case, the guide information may be changed 
Kim’s teaching of outputting guide information is understood to apply to each of the “multiple authentication manners” that Wang prompts the user to provide. In other words, since Wang already teaches displaying two or more prompts for two different biometric authentication methods, the Office finds that it was obvious to add Kim’s “guide information” to both prompts, for each respective method of authentication.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Wang’s authentication method by displaying guide information for enabling the at least one success rate to satisfy a different specified range, as taught by Kim. One would have been motivated to add guide information to Wang’s device because providing the guide information enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device).
As mentioned above, claims 16–20 are newly added, and at least claims 16, 17, 19, and 20 are allowed. The Applicant alleges that “[i]ndependent claim 16 recites features similar to claim 1,” (Response 11) but that is not true. Among other things, independent claim 16 requires displaying both successful and unsuccessful biometric authentication methods while distinguishing one from the other. This is unlike Wang’s disclosure, which simply displays all of the biometric authentication manners that Wang’s device predicts will be successful. Accordingly, at least claims 16, 17, 19, and 20 are allowable for this reason. Claim 18 is not allowable because it fails to further limit its parent claim.
In view of the foregoing, and since not all claims are in condition for allowance, the Applicant’s request for a notice of allowance (Response 11) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement(s) filed on February 9, 2022 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore, have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d) :
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. § 112 , fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 10 and 18 rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph , as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 provides that displaying the graphic objects includes “displaying the guide information,” yet parent claim 9 already recites displaying both the graphic objects and the guide information at the same time.
Claim 18 provides for changing a display attribute of at least one of the graphic objects based on their respective success rates for authentication, yet also infringing claim 18, because one must necessarily “change a display attribute of at least one of the first graphic object or the second graphic object based on the first success rate and the second success rate” in order to distinguish “a graphic object corresponding to a biometric recognition method having a predetermined level of authentication suitability . . . from a graphic object corresponding to a biometric recognition method not having the predetermined level of authentication suitability.”
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for 
Claims 1–15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0230362 A1 (“Wang”) in view of U.S. Patent Application Publication No. 2017/0032168 A1 (“Kim”).
Claim 1
Wang teaches:
An electronic device comprising: 
As shown in FIGS. 7 and 8, the functionality described in Wang’s disclosure may be implemented with a “user equipment” device. Wang ¶ 205.
a first biometric sensor configured to obtain biometric information using a first biometric recognition method;
“The acquiring unit 83 is configured to acquire current biometric feature data used for the target authentication manner.” Wang ¶ 245.
a second biometric sensor configured to obtain the biometric information or different biometric information using a second biometric recognition method;
“The acquiring unit 83 is further configured to acquire authentication success rates respectively corresponding to the at least two different authentication manners.” Wang ¶ 245.
a display;
While not explicitly illustrated, the user equipment may include a “device screen.” See Wang ¶ 162.
and a processor, wherein the processor is configured to:
“As shown in FIG. 7, the user equipment includes a processor 71,” Wang ¶ 205, which is configured to perform the functionality described herein. See Wang ¶¶ 206–210.

In step 401, the user equipment “detects a scenario in which the user equipment is located.” Wang ¶ 148. The scenario is associated with “at least two different authentication manners” by virtue of the device storing “authentication success rates respectively corresponding to [the] at least two different authentication manners in the scenario in which the user equipment is located.” Wang ¶¶ 152 and 154.
identify a first success rate, at which authentication is successful with biometric information to be obtained via the first biometric recognition method, and a second success rate, at which authentication is successful with biometric information to be obtained via the second biometric recognition method, based on at least part of the context information
Next, at step 402, “[t]he user equipment acquires authentication success rates respectively corresponding to at least two different authentication manners in the scenario in which the user equipment is located.” Wang ¶ 152.
and display a graphic object corresponding to the first biometric recognition method and a graphic object corresponding to the second biometric recognition method respectively based on at least part of the first success rate and the second success rate 
Next, at step 403, “[t]he user equipment determines an authentication manner with a highest authentication success rate from the at least two different authentication manners as a target authentication manner according to the authentication success rates respectively corresponding to the at least two different authentication manners.” Wang ¶ 156. However, “[i]t should be noted that the target authentication manner may be one authentication manner, or may be multiple authentication manners. This embodiment of the present invention is described by using a case in which the target authentication manner is one authentication manner, but . . . a case in which the target any other quantity of authentication manners is applicable to this embodiment of the present invention.” Wang ¶ 158.
Having chosen the target authentication manner(s), “the user equipment activates an authentication manner corresponding to the specific function to prompt the user to perform identity authentication.” Wang ¶ 162.
Wang does not appear to explicitly disclose displaying guide information for enabling the first biometric recognition method or the second biometric recognition method of the obtaining of biometric information corresponding to the first success rate or the second success rate to satisfy a specified value.
Kim, however, teaches an electronic device configured to display:
guide information for enabling the first biometric recognition method or the second biometric recognition method of the obtaining of biometric information corresponding to the first success rate or the second success rate to satisfy a specified value.
While performing a biometric authentication process, a “display unit 14 may output predetermined guide information until a contact area or a degree of proximity sensed by a proximity sensor provided on the biometric information acquisition unit 123 satisfies predetermined condition information. That is, the display unit 14 may output guide information guiding the biometric information sensor to acquire biometric information until the predetermined condition information is satisfied. In this case, the guide information may be changed depending on the type of biometric information to be acquired by a user [and] a desired precision in acquiring biometric information.” Kim ¶ 121. 
It should be understood that this rejection applies Kim’s teaching of outputting guide information to each of the “multiple authentication manners” that Wang prompts the user to provide. In other words, since Wang already teaches displaying two or more prompts for two different biometric authentication methods, the Office finds that it was obvious to add Kim’s “guide information” to both prompts, for each respective method of authentication.

Claim 2
Wang and Kim teach the electronic device as claimed in claim 1, wherein the processor is further configured to 
obtain external environment information of the electronic device using the first biometric sensor, the second biometric sensor, or a sensor capable of detecting external light of the electronic device which is functionally connected to the electronic device in at least part of an operation of obtaining the context information.
“In this embodiment of the present invention, user equipment that has various sensors may be used to detect the scenario, or a wearable device that has various sensors may be used to detect the scenario. The various sensors include a motion sensor, a biometric sensor, an environment sensor, and the like, where the motion sensor further includes a pressure sensor, a speed sensor, an acceleration sensor, a gyroscope, or the like; the biometric sensor further includes an electrocardiograph sensor, a vein sensor, a body temperature sensor, or the like; and the environment sensor further includes a temperature sensor, a humidity sensor, a barometric pressure sensor, a rain sensor, an illumination sensor, a wind speed and direction sensor, or the like.” Wang ¶ 151.
Claim 3
Wang and Kim teach the electronic device as claimed in claim 1, wherein the processor is further configured to 

“The scenario in which the user equipment is located may include a profile mode.” Wang ¶ 149.
Claim 4
Wang and Kim teach the electronic device as claimed in claim 1, wherein the processor is further configured to: 
change a display attribute of the at least one graphic object based on at least part of the first success rate and the second success rate.
Having chosen an authentication manner, “the user equipment activates an authentication manner corresponding to the specific function to prompt the user to perform identity authentication.” Wang ¶ 162.
Claim 5
Wang teaches the electronic device as claimed in claim 4, but does not appear to explicitly disclose providing “guide information for enabling the at least one success rate to satisfy a different specified range.”
Kim, however, teaches an electronic device that identifies success rates of performing biometric authentication, wherein, 
when at least one success rate of the first success rate and the second success rate is within a specified range, the processor is further configured to display guide information for enabling the first biometric recognition method or the second biometric recognition method of the obtaining of biometric information corresponding to the first success rate or the second success rate to satisfy a different specified range of success rates.
While performing a biometric authentication process, a “display unit 14 may output predetermined guide information until a contact area or a degree of proximity sensed by a proximity sensor provided on the biometric information acquisition unit 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Wang’s authentication method by displaying guide information for enabling the at least one success rate to satisfy a different specified range, as taught by Kim. One would have been motivated to add guide information to Wang’s device because providing the guide information enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device).
Claim 6
Wang and Kim teach the electronic device as claimed in claim 4, wherein the processor is further configured to:
identify at least one method selected from among the first biometric recognition method and the second biometric recognition method via the graphic objects.
“In this case, the user equipment detects an operation intention of the user, and when entering a specific function in a shortcut manner, the user equipment activates an authentication manner corresponding to the specific function to prompt the user to perform identity authentication.” Wang ¶ 162.
Claim 7
Wang and Kim teach the electronic device as claimed in claim 1, wherein the processor is further configured to 

“The scenario in which the user equipment is located may include a profile mode, a location, or a surrounding environment of the user equipment.” Wang ¶ 149. Moreover, the user equipment “has various sensors [that] may be used to detect the scenario,” including “a motion sensor, a biometric sensor, an environment sensor, and the like, where the motion sensor further includes a pressure sensor, a speed sensor, an acceleration sensor, a gyroscope, or the like; the biometric sensor further includes an electrocardiograph sensor, a vein sensor, a body temperature sensor, or the like; and the environment sensor further includes a temperature sensor, a humidity sensor, a barometric pressure sensor, a rain sensor, an illumination sensor, a wind speed and direction sensor, or the like.” Wang ¶ 151.
Claim 8
Wang and Kim teach the electronic device as claimed in claim 1, wherein the processor is further configured to 
perform an authentication operation using the first biometric recognition method or the second biometric recognition method.
“The user equipment determines, according to the current biometric feature data, and preconfigured biometric feature data corresponding to the target authentication manner, whether identity authentication succeeds.” Wang ¶ 160.
Claim 9
Wang teaches:
An operating method of an electronic device, the operating method comprising: 
“As shown in FIG. 4, the method includes the following steps.” Wang ¶ 147.

In step 401, the user equipment “detects a scenario in which the user equipment is located.” Wang ¶ 148. The scenario is associated with “at least two different authentication manners” by virtue of the device storing “authentication success rates respectively corresponding to [the] at least two different authentication manners in the scenario in which the user equipment is located.” Wang ¶¶ 152 and 154.
identifying a first success rate, at which authentication is successful with biometric information to be obtained via the first biometric recognition method, and a second success rate, at which authentication is successful with biometric information to be obtained via the second biometric recognition method, based on at least part of the context information;
Next, at step 403, “[t]he user equipment determines an authentication manner with a highest authentication success rate from the at least two different authentication manners as a target authentication manner according to the authentication success rates respectively corresponding to the at least two different authentication manners.” Wang ¶ 156.
and displaying a graphic object corresponding to the first biometric recognition method and a graphic object corresponding to the second biometric recognition method based on least part of the first success rate and the second success rate.
Having chosen an authentication manner, “the user equipment activates an authentication manner corresponding to the specific function to prompt the user to perform identity authentication.” Wang ¶ 162.
Wang does not appear to explicitly disclose displaying guide information for enabling the first biometric recognition method or the second biometric recognition 
Kim, however, teaches an electronic device that performs a method, including displaying
guide information for enabling the first biometric recognition method or the second biometric recognition method of the obtaining of biometric information corresponding to the first success rate or the second success rate to satisfy a specified value.
While performing a biometric authentication process, a “display unit 14 may output predetermined guide information until a contact area or a degree of proximity sensed by a proximity sensor provided on the biometric information acquisition unit 123 satisfies predetermined condition information. That is, the display unit 14 may output guide information guiding the biometric information sensor to acquire biometric information until the predetermined condition information is satisfied. In this case, the guide information may be changed depending on the type of biometric information to be acquired by a user [and] a desired precision in acquiring biometric information.” Kim ¶ 121. 
It should be understood that this rejection applies Kim’s teaching of outputting guide information to each of the “multiple authentication manners” that Wang prompts the user to provide. In other words, since Wang already teaches displaying two or more prompts for two different biometric authentication methods, the Office finds that it was obvious to add Kim’s “guide information” to both prompts, for each respective method of authentication.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Wang’s authentication method by displaying guide information for enabling the at least one success rate to satisfy a different specified range, as taught by Kim. One would have been motivated to add guide information to Wang’s device because providing the guide information enhances the operability of the device and makes the user-device 
Claim 10
Wang teaches the method as claimed in claim 9, but does not appear to explicitly disclose providing “guide information for enabling at least one success rate which does not satisfy a specified value among the first success rate and the second success rate to satisfy the specified value.”
Kim, however, teaches an electronic device that identifies success rates of performing biometric authentication, wherein, 
the displaying of the graphic object comprises displaying the guide information.
While performing a biometric authentication process, a “display unit 14 may output predetermined guide information until a contact area or a degree of proximity sensed by a proximity sensor provided on the biometric information acquisition unit 123 satisfies predetermined condition information. That is, the display unit 14 may output guide information guiding the biometric information sensor to acquire biometric information until the predetermined condition information is satisfied. In this case, the guide information may be changed depending on the type of biometric information to be acquired by a user [and] a desired precision in acquiring biometric information.” Kim ¶ 121.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Wang’s authentication method by displaying guide information for enabling the at least one success rate to satisfy a different specified range, as taught by Kim. One would have been motivated to add guide information to Wang’s device because providing the guide information enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device).
Claim 11
Wang and Kim teach the operating method as claimed in claim 9, 
wherein the context information is associated with at least one of external environment information of the electronic device, movement information of the electronic device, orientation information of the electronic device, and an operation state of the first biometric sensor and the second biometric sensor.
“The scenario in which the user equipment is located may include a profile mode, a location, or a surrounding environment of the user equipment.” Wang ¶ 149. Moreover, the user equipment “has various sensors [that] may be used to detect the scenario,” including “a motion sensor, a biometric sensor, an environment sensor, and the like, where the motion sensor further includes a pressure sensor, a speed sensor, an acceleration sensor, a gyroscope, or the like; the biometric sensor further includes an electrocardiograph sensor, a vein sensor, a body temperature sensor, or the like; and the environment sensor further includes a temperature sensor, a humidity sensor, a barometric pressure sensor, a rain sensor, an illumination sensor, a wind speed and direction sensor, or the like.” Wang ¶ 151.
Claim 12
Wang and Kim teach the operating method as claimed in claim 9, further comprising: 
authenticating a user using the first biometric recognition method or the second biometric recognition method selected via the graphic objects.
After prompting the user, “[t]he user equipment determines, according to the current biometric feature data, and preconfigured biometric feature data corresponding to the target authentication manner, whether identity authentication succeeds.” Wang ¶ 160.
Claim 13
Wang and Kim teach the operating method as claimed in claim 12, wherein the authenticating of the user comprises: 
storing a first reference template associated with the first biometric recognition method and a second reference template associated with the second biometric recognition method; and obtaining a reference template corresponding to the selected method from among the stored reference templates.
“The user equipment determines, according to the current biometric feature data, and preconfigured biometric feature data corresponding to the target authentication manner, whether identity authentication succeeds.” Wang ¶ 160 (emphasis added).
Claim 14
Wang and Kim teach the operating method as claimed in claim 12, 
wherein the authenticating of the user comprises displaying notification information when the first biometric recognition method or the second biometric recognition method which does not satisfy a specified success rate is used for authentication.
“For example, if an initial matching threshold is 90%, and the user performs identity authentication by using the user equipment held by the user, when identity authentication is performed in a face authentication manner, and an environment in which the user equipment is currently located is relatively dark, the matching degree that is between the current biometric feature data and the preconfigured biometric feature data and is acquired by the user equipment is 82% due to impact of the current environment, and the user equipment determines, in a current existing authentication manner, that identity authentication fails. In this case, the user needs to repeat identity authentication multiple times.” Wang ¶ 92.
Claim 15
Wang and Kim teach the method as claimed in claim 12, but does not appear to explicitly disclose “displaying guide information for improving a success rate on the basis of at least part of the context information.”
Kim, however, teaches a method of authenticating a user, comprising:
obtaining context information associated with the first biometric recognition method or the second biometric recognition method by which authentication fails; and displaying guide information for improving a success rate on the basis of at least part of the context information.
While performing a biometric authentication process, a “display unit 14 may output predetermined guide information until a contact area or a degree of proximity sensed by a proximity sensor provided on the biometric information acquisition unit 123 satisfies predetermined condition information. That is, the display unit 14 may output guide information guiding the biometric information sensor to acquire biometric information until the predetermined condition information is satisfied. In this case, the guide information may be changed depending on the type of biometric information to be acquired by a user [and] a desired precision in acquiring biometric information.” Kim ¶ 121.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Wang’s authentication method by displaying guide information for enabling the at least one success rate to satisfy a different specified range, as taught by Kim. One would have been motivated to add guide information to Wang’s device because providing the guide information enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176